DETAILED ACTION

Status of Application
	This action is in reply to the amendment and response filed on June 1, 2022.
Claims 6-9 have been canceled. 
Claims 1, 3-5, 11, and 13-15 have been amended.
Claims 1-5 and 10-16 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 1-5 and 10-16 (renumbered as 1-12) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Pierce et al., U.S. Patent Application Publication Number 2019/0028276 A1. Pierce teaches a blockchain with digital tradeable tokens.
Another of the closest prior art references of record is Chang, U.S. Patent Application Publication Number 2021/0097530 A1. Chang teaches a blockchain trading system platform that receives token liquidation requests. Tokens are liquidated and recorded on the blockchain.
Another of the closest prior art references of record is Lohe et al., U.S. Patent Application Publication Number 2017/0085545 A1. Lohe teaches virtual currency transactions.
Another of the closest prior art references of record is Wilson, JR. et al., U.S. Patent Application Publication Number 20170103385 A1. Wilson teaches a platform for settling transactions involving digital rights and memorializing the transactions on a distributed ledger.
Another of the closest prior art references of record is Tilfors, U.S. Patent Application Publication Number 2020/0258153 A1. Tilfors teaches an electronic market platform that allows participants to transact and refine initially agreed to matches.
Another of the closest prior art references of record is Konings, Herwig. “Security Tokens Explained in 4 Layers; A Guide for Investors and Issuers,” Security Token Market Blog, https://blog.stomarket.com/security-tokens-explained-in-4-layers-a-guide-for-investors-and-issuers-a58b53a8da30?gi=9bde01c298e8 (Nov. 27, 2018). Konings discusses exchanges and liquidity.
Claims 1-5 and 10-16  (renumbered as 1-12) are allowed because these prior art references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although the claimed concepts are known in the art, the claimed limitations were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art. 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible because the combination of additional elements integrates the abstract idea into a practical application and provides an ordered combination. The limitations involve more than just applying a computer as a tool to implement the abstract idea. Therefore, the claims are eligible.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698